Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
This is in response to the communication filed on 09/08/2021. Claims 1-25 were pending in the application. Claims 1-25 have been allowed.  Note, previous examiner amendments for claim 14 is corrected in this office action. 
                                               Response to Arguments
Applicant’s arguments, see remarks, filed on 09/08/2021, with respect to 35 USC 102(a)(2) type rejection of claims 1-2, 4-6, 11-12, 14-15, 17, 19, 20-21, 23 and 25 have been fully considered and are persuasive.  Previous 35 USC 102(a)(2) type rejection of claims 1-2, 4-6, 11-12, 14-15, 17, 19, 20-21, 23 and 25 have been withdrawn based on applicant’s arguments and further examiner’s amendments are made to the independent claims.  Applicant’s arguments, see remarks, filed on 09/08/2021, with respect to 35 USC 103 type rejection of claims 7-10, 18 and 24 have been fully considered and are persuasive.  Previous 35 USC 103 type rejection of claims 7-10, 18 and 24 have been withdrawn based on applicant’s arguments and further examiner’s amendments are made to the claims. 
      Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/ or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
Claim 1. (Currently Amended) A computer-implemented method, comprising: 
	receiving, by a computer system, a request to view an encrypted file, wherein the encrypted file is encrypted with a first key generated based on at least one biological feature of an intended recipient, wherein the encrypted file comprises a piece of ciphertext which is generated by encrypting predefined information using the first key;
	causing, by the computer system, at least one biological feature of a viewer to be captured, the at least one biological feature corresponding to the at least one biological feature of the intended recipient;
	generating, by the computer system, a second key based on the at least one biological feature of the viewer; [[and]]
	decrypting, by the computer system, the piece of ciphertext with the second key to get decrypted information;
	determining, by the computer system, the encrypted file being able to be decrypted with the second key, in response to the decrypted information being the same as the predefined information;
	decrypting, by the computer system, the encrypted file with the second key[[.]] ;
in response to the encrypted file being decrypted into a decrypted file, causing, by the computer system, a video of the viewer to be captured; and
	destroying, by the computer system, the decrypted file, in response to that talking of the viewer in the video is detected, wherein detecting the talking uses face recognition and mouth tracking.

Claim 3. (Currently Amended) The computer-implemented method of claim 1, 
	
	comparing, by the computer system, the decrypted information with the predefined information
	

Claim 7. (Currently Amended) The computer-implemented method of claim 6, further comprising:
	in response to the encrypted file being decrypted into a decrypted file, causing, by the computer system, a video of the viewer to be captured; and
and a device being able to communicate to other persons, 

Claim 14. (Currently Amended) A computer system, comprising:
one or more processors, one or more non-transitory computer readable tangible storage devices, and program instructions stored on at least one of the one or more computer readable tangible storage devices for execution by at least one of the one or more processors, the program instructions executable to perform:
	receiving a request to view an encrypted file, wherein the encrypted file that is encrypted with a first key generated based on at least one biological feature of an intended recipient, wherein the encrypted file comprises a piece of ciphertext which is generated by encrypting predefined information using the first key;
	causing at least one biological feature of a viewer to be captured, the at least one biological feature corresponding to the at least one biological feature of the intended recipient;
	generating a second key based on the at least one biological feature of the viewer; [[and]]
	decrypting the piece of ciphertext with the second key to get decrypted information;
determining the encrypted file being able to be decrypted with the second key, in response to the decrypted information being the same as the predefined information;
	decrypting the encrypted file with the second key[[.]] ;
	in response to the encrypted file being decrypted into a decrypted file, causing a video of the viewer to be captured; and
	destroying the decrypted file, in response to that talking of the viewer in the video is detected, wherein detecting the talking uses face recognition and mouth tracking.

Claim 16. (Currently Amended) The computer system of claim 14, 
	
	comparing the decrypted information with the predefined information
	

Claim 18. (Currently Amended) The computer system of claim 17, the program instructions further executable to perform:

	destroying the decrypted file, in response to situations being detected in the video, the situations being selected from the group consisting of: a device being able to take a picture[[,]] and a device being able to communicate to other persons

Claim 20. (Currently Amended) A computer program product, the computer program product comprising one or more non-transitory computer-readable tangible storage devices and program instructions stored on at least one of the one or more computer-readable tangible storage devices, the program instructions executable to perform:
	receiving a request to view an encrypted file, wherein the encrypted file that is encrypted with a first key generated based on at least one biological feature of an intended recipient, wherein the encrypted file comprises a piece of ciphertext which is generated by encrypting predefined information using the first key;
	causing at least one biological feature of a viewer to be captured, the at least one biological feature corresponding to the at least one biological feature of the intended recipient;
	generating a second key based on the at least one biological feature of the viewer; [[and]]
decrypting the piece of ciphertext with the second key to get decrypted information;
	determining the encrypted file being able to be decrypted with the second key, in response to the decrypted information being the same as the predefined information;
	decrypting the encrypted file with the second key[[.]] ;
	in response to the encrypted file being decrypted into a decrypted file, causing a video of the viewer to be captured; and
	destroying the decrypted file, in response to that talking of the viewer in the video is detected, wherein detecting the talking uses face recognition and mouth tracking.

Claim 22. (Currently Amended) The computer program product of claim 20, 
	
	comparing the decrypted information with the predefined information
	

Claim 24. (Currently Amended) The computer program product of claim 23, the program instructions further executable to perform:
	in response to the encrypted file being decrypted into a decrypted file, causing a video of the viewer to be captured; and
	destroying the decrypted file, in response to situations being detected in the video, the situations being selected from the group consisting of: a device being able to take a picture[[,]] and a device being able to communicate to other persons
                                   Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of persuasive arguments, further search conducted, examiner’s amendments made, and prosecution history of the application. See MPEP 1302.14(1).  Lee, US 2015/0269389; Finn et al, US 2018/0330519; and Bhargav-Spantzel et al, US 2015/0381575 A1 were cited as closest prior arts during the prosecution of the instant application. However, these references singly or in combination do not teach all of the claimed limitations in the instant application. 
                                                        Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SHANTO ABEDIN/Primary Examiner, Art Unit 2494